Case 1:18-cv-00195-DMT-CRH Document 86-1 Filed 03/04/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

WESTERN DIVISION

BERKLEY NATIONAL INSURANCE _)

COMPANY, )

)

Plaintiff, )

)

Vv. )

)

XTO ENERGY, INC., )
) Civil No. 1:17-CV-00138

Defendant, Counter- )
Plaintiff and Third-Party Plaintiff )

Vv.

BERKLEY NATIONAL INSURANCE
COMPANY,

Counter-Defendant,
and
COMMERCE AND INDUSTRY
INSURANCE COMPANY, TORUS
NATIONAL INSURANCE COMPANY
n/k/a STARSTONE NATIONAL

INSURANCE COMPANY, and SENECA
SPECIALTY INSURANCE COMPANY,

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
Third-Party Defendants. )
DECLARATION OF PRANOTHI PRABHAKARA
Pursuant to 28 U.S.C. § 1746, Pranothi Prabhakara declares as follows:

1. My name is Pranothi Prabhakara. I am over 18 years of age, of sound mind, and

fully competent to give this declaration. The facts stated herein are true and correct and based on

my personal knowledge.
Case 1:18-cv-00195-DMT-CRH Document 86-1 Filed 03/04/20 Page 2 of 3

2. Tam employed by AIG Claims, Inc. as a Complex Director. AIG Claims, Inc. is
the authorized claims administrator for Commerce & Industry Insurance Company (“CIIC”) and
I was responsible for adjusting the claim at issue in this declaratory judgment action on behalf of
CIIC. In my capacity as Complex Director, I am familiar with the business records maintained in
the ordinary course of business for CIIC.

3. The following exhibits to CIIC’s Memorandum of Law and Statement of
Uncontested Material Facts in Support of Its Motion for Summary Judgment, incorporated by

reference as if fully set forth herein, are true and correct copies of the following documents (the

“Records”):

Ex. 1: A certified copy of Commerce & Industry Insurance Company
Commercial Umbrella Liability Policy, policy no. 24238279 issued to
Missouri Basin Well Services, Inc. DBA MBI Energy Services, Inc. for
the policy period April 13, 2016 through April 13, 2017 (the “CIIC
Policy”).

Ex, 2: ACORD General Liability Notice of Occurrence/Claim (“Notice of
Claim”) dated January 31, 2018.

Ex. 3: Letter from Leslie C. Thorne, Haynes and Boone, LLP to Berkley
National Insurance Company and AIG Claims, Inc. dated June 29, 2018.

Ex. 4: Letter from Pranothi Prabhakara, AIG Claims, Inc. to Leslie Thorne,
Haynes and Boone, LLP dated October 5, 2018.

4, The Records were received or created by current or former employees or

representatives of CIIC. The Records are kept by CIIC in the regular course of business and are
in my custody or subject to my control, supervision, or direction. It is the regular course of
business of CIIC for an employee or representative of CIIC, with knowledge of the acts, events,
conditions, and other information recorded to make the Records or to transmit information

thereof to be included in such Records. The Records were made at or near the time when the
Case 1:18-cv-00195-DMT-CRH Document 86-1 Filed 03/04/20 Page 3 of 3

acts, events, conditions and other information contained therein occurred, were observed or
rendered. The Records attached hereto are the originals or exact duplicates of the originals.

5. On or about January 31, 2018, CIIC received the Notice of Claim. The Notice of
Claim attached a copy of the summons and complaint in the lawsuit styled Chad Maheu v. XTO
Energy, Inc. et al., Case No. 1:17-CV-102, filed in the United States District Court for the
District of North Dakota. The Notice of Claim states the “Date of Occurrence and Time” is
“06/18/16” and provides the following “Description of Occurrence”: “It is alleged that
defendants failed to control and/or shut down the well which resulted in an explosion and flash
fire. As a proximate result of a blow-out, explosion and fire many were injured and one was
killed.” (the “Accident”). The January 31, 2018 Notice of Claim was CIIC’s first notice “in
writing” of the Accident or of the “commencement” of “any discharge, dispersal, seepage,
migration, release or escape of Pollutants” from the Ryan Well. CIIC did not receive notice “in
writing” of the Accident or of the “commencement” of “any discharge, dispersal, seepage,
migration, release or escape of Pollutants” from the Ryan Well within 21 calendar days of the
“commencement” of “any discharge, dispersal, seepage, migration, release or escape of
Pollutants” from the Ryan Well becoming known to MBI or XTO.

I declare under penalty of perjury that the foregoing is true and correct.

5f
Executed on February , 2020

| — OPS oe ee
CSE
~ [ELVIRA BARISANO

% NOTARY PUBLIC, STATE OF NEW YORK
7 Registration No. 02BA6007405

Qualified in Kings County 22
Commission Expires May 18, 20__—

 

 

 

 
